PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
                  ______

         Nos. 13-2163/13-2501/13-3175
                    ______

    DELAWARE COUNTY, PENNSYLVANIA;
     CHESTER COUNTY, PENNSYLVANIA,
                        Appellants No. 13-2163

                      v.

    FEDERAL HOUSING FINANCE AGENCY AS
         CONSERVATOR FOR FEDERAL
   NATIONAL MORTGAGE ASSOCIATION AND
       FEDERAL HOME LOAN MORTGAGE
     CORPORATION; FEDERAL MORGTGAGE
        ASSOCIATION, a/k/a FANNIE MAE;
FEDERAL HOME LOAN MORTGAGE CORPORATION,
              a/k/a FREDDIE MAC


        UNITED STATES OF AMERICA,
                           Intervenor in USCA

                   ______




                      1
      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania

                (E.D. Pa. No. 2-12-cv-04554)
       District Judge: Honorable Gene E. K. Pratter
                           ______


         CAPE MAY COUNTY, NEW JERSEY,
   a Municipal Corporation; RITA MARIE FULGINITI,
County Clerk and Registar of Deeds and Mortgages in and for
 Cape May County, New Jersey on behalf of themselves and
                all others similarly situated,
                                    Appellants No. 13-2501

                            v.

 FEDERAL NATIONAL MORTGAGE ASSOCIATION;
FEDERAL HOME LOAN MORTGAGE CORPORATION;
     FEDERAL HOUSING FINANCE AGENCY

            UNITED STATES OF AMERICA,
                              Intervenor in USCA
                      ______

      On Appeal from the United States District Court
             for the District of New Jersey

               (D. N.J. No. 1-12-cv-04712)
      District Judge: Honorable Robert B. Kugler
                         ______
EVIE RAFALKO MCNULTY RECORDER OF DEEDS OF
    LACKAWANNA COUNTY, PENNSYLVANIA,




                            2
                                    Appellant in No. 13-3175
                               v.

FEDERAL HOUSING FINANCE AGENCY, as conservator
         for Federal National Mortgage Association
and Federal Home Loan Mortgage Corporation; FEDERAL
        NATIONAL MORTGAGE ASSOCIATION,
a federally chartered corporation; FEDERAL HOME LOAN
              MORTGAGE CORPORATION, a
                 federal chartered corporation

             UNITED STATES OF AMERICA,
                               Intervenor in USCA
                       ______

   On Appeal from the United States District Court for the
             Middle District of Pennsylvania

                 (M.D. Pa. No. 3-12-cv-01822)
       District Judge: Honorable Malachy E. Mannion
                            ______

               Argued January 22, 2014
    Before: FUENTES and FISHER, Circuit Judges, and
                STARK,* District Judge.

                   (Filed: March 18, 2014)



       *
         The Honorable Leonard P. Stark, District Judge for
the United States District Court for the District of Delaware,
sitting by designation.




                               3
Jeremy J. Brandon, Esq. ARGUED
Susman Godfrey
901 Main Street
Suite 5100
Dallas, TX 75202
       Attorney for Appellants Delaware County, Chester
County of Pennsylvania, Cape May County, Rita Marie
Fulginiti and Lackawana County Recorder of Deeds.

Nicholas E. Chimicles, Esq.
Alison G. Gushue, Esq.
Benjamin F. Johns, Esq.
Joseph G. Sauder, Esq.
Chimicles & Tikellis
361 West Lancaster Avenue
One Haverford Centre
Haverford, PA 19041
      Attorneys for Appellants Delaware County and
Chester County of Pennsylvania

Lewis B. April, Esq.
Jeffrey Ryan Lindsay, Esq.
Cooper, Levenson, April, Niedelman & Wagenheim
1125 Atlantic Avenue
3rd Floor
Atlantic City, NJ 08401




                             4
Bryan L. Clobes, Esq.
Cafferty Faucher
1717 Arch Street
Suite 3610
Philadelphia, PA 19103
       Attorneys for Appellants Cape May County and Rita
Marie Fulginiti

Jennifer E. Agnew, Esq.
Trujillo, Rodriguez & Richards
1717 Arch Street
Suite 3838
Philadelphia, PA 19103

Warren T. Burns, Esq.
Katherine L.I. Hacker, Esq.
Terrell W. Oxford, Esq.
Susman Godfrey
901 Main Street
Suite 5100
Dallas, TX 75202

Carol H. Lahman, Esq.
Larry D. Lahman, Esq.
202 West Broadway Avenue
Enid, OK 73701

Todd J. O'Malley, Esq.
O'Malley & Langan
201 Franklin Avenue
Scranton, PA 18503




                              5
Ira N. Richards, Esq.
Trujillo, Rodriguez & Richards
1717 Arch Street
Suite 3838
Philadelphia, PA 19103

Elaine A. Ryan, Esq.
Patricia N. Syverson, Esq.
Bonnett, Fairbourn, Friedman & Balint
2325 East Camelback Road
Suite 300
Phoenix, AZ 85016

Howard J. Sedran, Esq.
Levin, Fishbein, Sedran & Berman
510 Walnut Street
Suite 500
Philadelphia, PA 19106

Joseph Siprut, Esq.
17 North State Street
Suite 1600
Chicago, IL 60602

Stewart M. Weltman, Esq.
Suite 364
53 West Jackson
Chicago, IL 60604
       Attorneys for Lackawana County Recorder of Deeds




                             6
Scott J. Etish, Esq.
Gibbons
18th & Arch Streets
1700 Two Logan Square
Philadelphia, PA 19103

Michael A. Johnson, Esq. ARGUED
Dirk Phillips, Esq.
Arnold & Porter
555 Twelfth Street, N.W.
Washington, DC 20004
      Attorneys for Appellees Federal Housing Finance
Agency, Federal National Mortgage Association, RP, AKA
Fannie Mae and Federal Home Loan Mortgage Corp, AKA
Freddie Mac

Howard N. Cayne, Esq. No. 13-2501
Michael A. Johnson, Esq.
Dirk Phillips, Esq.
Asim Varma, Esq. No. 13-3175
Arnold & Porter
555 Twelfth Street, N.W.
Washington, DC 20004

Jared P. Duvoisin, Esq. No. 13-2501
Tompkins, McGuire, Wachenfeld & Barry
100 Mulberry Street
Four Gateway, Suite 5
Newark, NJ 07102
       Attorneys for Appellee Federal Housing Finance
Agency




                            7
Michael D. Leffel, Esq.
Foley & Lardner
150 East Gilman Street
Suite 5000
Madison, WI 53703
       Attorney for Appellee Federal National Mortgage
Association, RP, AKA Fannie Mae

Michael J. Ciatti, Esq.
King & Spalding
1700 Pennsylvania Avenue, N.W.
Suite 200
Washington, DC 20006

Nicholas Deenis, Esq.
Joseph T. Kelleher, Esq.
Stradley, Ronon, Stevens & Young
30 Valley Stream Parkway
Great Valley Corporate Center
Malvern, PA 19355-0000

Jill L. Nicholson, Esq.
Foley & Lardner
321 North Clark Street
Suite 2800
Chicago, IL 60654

Ann Marie Uetz, Esq.
Foley & Lardner
500 Woodward Avenue
One Detroit Center, Suite 2700
Detroit, MI 48226




                             8
William T. Mandia, Esq. No. 13-3175
Stradley, Ronon, Stevens & Young
2600 One Commerce Square
2005 Market Street
Philadelphia, PA 19103
       Attorneys for Appellee Federal National Mortgage
Association, RP, AKA Fannie Mae. and Federal Home Loan
Mortgage Corp, AKA Freddie Mac

Patrick J. Urda, Esq. ARGUED
United States Department of Justice
Tax Division
950 Pennsylvania Avenue, N.W.
P.O. Box 502
Washington, DC 20044
       Attorney for Intervenor-appellee


                           ______

                OPINION OF THE COURT
                        ______


FISHER, Circuit Judge.


      In this consolidated appeal, we are asked to interpret

the scope of a statutory tax exemption and to determine if, in

enacting that exemption, Congress acted unconstitutionally.




                              9
For the reasons to be discussed, we will affirm.

                               I.

                              A.

       Consolidated for our review in this appeal are three

District Court actions, brought in the Eastern and Middle

Districts of Pennsylvania and the District of New Jersey.

Appellants in No. 13-2501 are Cape May County, New

Jersey, and County Clerk Rita Marie Fulginiti. Appellants in

No.   13-2163     are   Delaware    and    Chester    Counties,

Pennsylvania.   Appellant in No. 13-3175 is Evie Rafalko

McNulty, Recorder of Deeds for Lackawanna County,

Pennsylvania. We will refer to these parties, collectively, as

“Appellants.” Appellees are the Federal National Mortgage

Association (“Fannie Mae” or “Fannie”), the Federal Home

Loan Mortgage Corporation (“Freddie Mac” or “Freddie”),

and the Federal Housing Finance Agency (the “FHFA”). For

reasons that we will discuss, Appellees are identically situated




                              10
for purposes of this appeal. We will therefore refer to them,

collectively, as the “Enterprises.” The United States was not

involved in these cases at the district court level, but we

granted its request for leave to intervene on appeal in the

District of New Jersey and the Eastern District of

Pennsylvania cases, to defend the constitutionality of the tax

exemptions at issue here.     The United States appears as

amicus curiae with respect to the Middle District of

Pennsylvania case.

      Fannie Mae and Freddie Mac are federally-chartered

but privately owned corporations that issue publicly traded

securities. Congress created Fannie and Freddie to establish

and stabilize secondary markets for residential mortgages in

order to “promote access to mortgage credit throughout the

Nation.” 12 U.S.C. § 1716 (Fannie Mae); see also 12 U.S.C.

§ 1451 note (Freddie Mac). Fannie and Freddie pursue their

mission by purchasing mortgages from third-party lenders,




                             11
pooling them together and selling securities backed by those

mortgages. In the wake of the housing market collapse of

2008, Fannie and Freddie found themselves owning a great

many defaulted and overvalued subprime mortgages. They

went bankrupt, and on July 30, 2008, Congress created the

FHFA to act as conservator for Fannie and Freddie.         “A

conservatorship is like a receivership, except that a

conservator, like a trustee in a reorganization under Chapter

11 of the Bankruptcy Code, tries to return the bankrupt party

to solvency, rather than liquidating it.” DeKalb Cnty. v. Fed.

Hous. Fin. Agency, 741 F.3d 795, 798 (7th Cir. 2013)

(discussing the FHFA conservatorship in the context of a

lawsuit identical to the instant appeal). The FHFA is thus a

party to this litigation in its role as conservator, but for

purposes of our analysis, all three entities are identically

situated.

       Congress exempted the Enterprises from all state and




                             12
local taxation. Fannie Mae‟s exemption statute states:

       [Fannie Mae], including its franchise, capital,
       reserves, surplus, mortgages or other security
       holdings, and income, shall be exempt from all
       taxation now or hereafter imposed by any State,
       . . . or by any county, . . . except that any real
       property of the corporation shall be subject to
       State, territorial, county, municipal, or local
       taxation to the same extent as other real
       property is taxed.

12 U.S.C. § 1723a(c)(2). Both Freddie Mac and the FHFA‟s

exemption statutes are materially identical to Fannie‟s. 12

U.S.C. § 1452(e) (Freddie Mac); 12 U.S.C. § 4617(j)(2)

(FHFA). The Enterprises are thus exempt from “all taxation”

by any state or local government, with the exception that they

are still subject to taxes on real property.

       Pennsylvania and New Jersey, like other states, tax the

transfer of real estate. In Pennsylvania, each “person who

makes, executes, delivers, accepts or presents for recording

any document” must pay a tax in the amount of one percent

of the value of the real estate transferred. 72 Pa. Cons. Stat.




                                13
Ann. § 8102-C. “Document” means “[a]ny deed, instrument

or writing which conveys, transfers, devises, confirms or

evidences any transfer or devise of title to real estate in this

Commonwealth.” Id. § 8101-C. Pennsylvania also allows

local authorities to impose real estate transfer taxes. Id. §

8101-D.

       Similarly, New Jersey law requires the grantor of a

deed to pay a fee to the county recording officer “at the time

the deed is offered for recording.” N.J. Stat. Ann. § 46:15-7a.

The fee consists of “(a) a State portion at the rate of $1.25 for

each $500.00 of consideration or fractional part thereof

recited in the deed, and (b) a county portion at the rate of

$0.50 for each $500.00 of consideration or fractional part

thereof so recited.” Id. § 46:15-7a(1). Grantors must also

pay a “supplemental fee” for each property conveyance or

transfer. Id. § 46:15-7.1.




                               14
                              B.

       Delaware and Chester Counties filed an amended

complaint in the Eastern District of Pennsylvania on behalf of

themselves and a putative class of all similarly situated

counties in Pennsylvania, seeking a declaratory judgment that

the Enterprises were not exempt from paying state and local

real estate transfer taxes and a judgment awarding the

proposed-class damages in the amount of the unpaid taxes.

The Enterprises filed a motion to dismiss, which the District

Court granted.

       The District of New Jersey action proceeded similarly.

Cape May County and its County Clerk filed an amended

complaint on behalf of all New Jersey counties seeking

declaratory relief and damages. After hearing argument on a

motion to dismiss, the District Court dismissed the case.

       Lackawanna County‟s Recorder of Deeds filed suit in

the Middle District of Pennsylvania, on behalf of herself and




                              15
a putative class consisting of all similarly situated

Pennsylvania counties, municipalities, and state entities,

seeking a declaration that the Enterprises were subject to state

and local transfer taxes, money damages, and other relief.

The District Court granted the Enterprises‟ motion to dismiss.

The Middle District of Pennsylvania action differed slightly

from the other two, in that the District Court did not consider

the constitutionality of the exemptions, which is why the

United States appears only as amicus curiae with respect to

that case.

       Appellants in each case timely appealed, and we

consolidated the cases for appellate review.

                              II.

       The District Courts had jurisdiction pursuant to 28

U.S.C. § 1331, because of the presence of a federal question.

The District Courts also had jurisdiction pursuant to 12

U.S.C. § 1452(f), which provides for original district court




                              16
jurisdiction over all civil actions to which Freddie Mac is a

party “without regard to amount or value” “nowithstanding . .

. any other provision of law.” 12 U.S.C. § 1452(f). We have

jurisdiction over the District Courts‟ final orders of dismissal

pursuant to 28 U.S.C. § 1291. We apply “a plenary standard

of review to issues of statutory interpretation, and to

questions regarding a statute‟s constitutionality.” United

States v. Walker, 473 F.3d 71, 75 (3d Cir. 2007).

                                III.

         Appellants present both statutory and constitutional

challenges to the Enterprises‟ claimed tax exemptions. As we

will discuss in detail below, we disagree with their arguments.

                                 A.

         “It is the cardinal canon of statutory interpretation that

a court must begin with the statutory language.”             In re

Philadelphia Newspapers, LLC, 599 F.3d 298, 304 (3d Cir.

2010).     We presume that Congress expresses its intent




                                 17
through the ordinary meaning of the words it uses. Murphy v.

Millennium Radio Group LLC, 650 F.3d 295, 302 (3d Cir.

2011). When that meaning is plain, our “sole function . . . –

at least where the disposition required by the test is not absurd

– is to enforce [the statute] according to its terms.”        Id.

(quoting Alston v. Countrywide Fin. Corp., 585 F.3d 753, 759

(3d Cir. 2009)) (internal quotation marks omitted).

       The Enterprises are statutorily exempt from “all

taxation” imposed by the states or their local subdivisions,

with one notable exception – the states may tax the

Enterprises‟ real property.     See 12 U.S.C. § 1723a(c)(2)

(Fannie Mae); id. § 1452(e) (Freddie Mac); id. § 4617(j)(2)

(FHFA). The Enterprises‟ charters do not define the words

“all” or “taxation.” “When words are left undefined, we have

turned to „standard reference works such as legal and general

dictionaries in order to ascertain‟ their ordinary meaning.”

Eid v. Thompson, 740 F.3d 118, 123 (3d Cir. 2014) (quoting




                               18
United States v. Geiser, 527 F.3d 288, 294 (3d Cir. 2008)).

“All” of something is the “whole amount or quantity of” it; it

is “every member or individual component,” “the whole

number or sum” of that thing.          Webster’s Third New

International Dictionary, Unabridged 54 (1981). “Taxation”

is the act of imposing a tax, and a tax is “[a] charge

. . . imposed by the government on persons, entities,

transactions or property to yield public revenue” and, in its

broadest sense, “embraces all governmental impositions on

the person, property, privileges, occupations, and enjoyment

of the people, and include[s] duties, imposts, and excises.”

Black’s Law Dictionary 1594, 1598 (9th ed. 2009) (emphasis

added). Under the canon of statutory construction expressio

unius est exclusio alterius (“the express mention of one thing

excludes all others”), the solitary exception subjecting the

Enterprises to real property taxation implies strongly that they

are exempt from all other types of taxes. See In re Federal-




                              19
Mogul Global, Inc., 300 F.3d 368, 388 (3d Cir. 2002).

       The Enterprises‟ exemption from taxation is thus

clearly expansive. Fighting against such a capacious reading,

Appellants urge that “all taxation” means something other

than it says; that it is instead a term of art meaning only

“direct” taxes. There are only three types of direct taxes:

capitations, also known as poll taxes, which are fixed taxes

levied on people, see Black’s, supra, at 1596; taxes on real

property; and taxes on personal property.        See Murphy v.

I.R.S., 493 F.3d 170, 181 (D.C. Cir. 2007). The transfer taxes

are not direct taxes but rather are an excise tax, an indirect tax

“imposed on the manufacture, sale, or use of goods.”

Black’s, supra, at 646. They tax the transfer of property, not

the property itself.

        In support of their argument, Appellants rely on the

Supreme Court‟s decision in United States v. Wells Fargo

Bank. There, the Court interpreted a provision of the Housing




                               20
Act of 1937 that gave state and local housing authorities the

power to issue tax-free financing instruments, termed “Project

Notes.” 485 U.S. 351, 353 (1988); see also Hennepin Cnty. v.

Fed’l Nat. Mortg. Ass’n, 933 F. Supp. 2d 1173, 1177 (D.

Minn. 2013) (noting that the Project Notes were property

issued by state and local housing authorities during the

housing shortage of the 1930s), aff’d 742 F.3d 818 (8th Cir.

2014). Congress had exempted the Project Notes “from all

taxation now or hereafter imposed by the United States.”

Wells Fargo, 485 U.S. at 355. Wells Fargo sought a refund

of estate taxes paid on its Project Notes, arguing that the taxes

fell within the ambit of “all taxation” from which the Notes

were exempt. Rejecting Wells Fargo‟s argument, the Court

observed that “[f]or almost 50 years after the Act‟s passage, it

was generally assumed that this exempted the Notes from

federal income tax, but not from federal estate tax.” Id. at

353. The Court understood as a background principle against




                               21
which the Housing Act was passed that “an exemption of

property from all taxation had an understood meaning: the

property was exempt from direct taxation, but certain

privileges of ownership, such as the right to transfer the

property, could be taxed.” Id. at 355 (second emphasis in

original). In Appellants‟ view, the Supreme Court‟s exegesis

of the meaning of “all taxation” in Wells Fargo controls our

interpretation here.

       The flaw in this argument, as both the Enterprises and

the United States observe, is that Wells Fargo involved an

exemption of specific property from all taxation, whereas this

case involves exemptions of entities. The estate tax that the

Court considered in Wells Fargo was an excise tax on the

transfer of property at death, and “transfer of the notes, as by

bequest or sale, was not property and so could be taxed.”

DeKalb County, 741 F.3d at 800 (emphasis omitted).

Contrary to Appellants‟ argument, the distinction between a




                              22
property exemption and an entity exemption renders Wells

Fargo inapposite.

       Rather, our interpretation is guided by Federal Land

Bank of St. Paul v. Bismarck Lumber Co., 314 U.S. 95

(1941). In Bismarck, the Supreme Court considered whether

a provision of the Federal Farm Loan Act that exempted

Federal Land Banks from paying state taxes included a state

sales tax on property. The relevant portion of the Farm Loan

Act stated “[t]hat every Federal land bank . . . shall be exempt

from Federal, State, municipal, and local taxation.”        The

Court determined that the “unqualified term „taxation‟ used in

[the Farm Loan Act] clearly encompasses within its scope a

sales tax such as the instant one.” Id. at 99.

       The exemption in Bismarck is materially identical to

the Enterprise exemptions in two important ways. First, in

Bismarck, as here, the exemption applied to entities, not to

specific property, unlike the exemption in Wells Fargo.




                               23
Second, like the transfer taxes at issue here, “a sales tax[] is

an excise or privilege tax different in kind from a tax on

property.” Sullivan v. United States, 395 U.S. 169, 177 n.28

(1969). Both taxes are measured by reference to the value of

the property involved in the transaction, and both are taxes on

the privilege of transferring ownership of the property, not

taxes on the property itself.

       To date, three Courts of Appeals have considered and

rejected Appellants‟ contention.     In DeKalb County, the

Seventh Circuit observed that the Wells Fargo “Court was

saying that an exemption from property taxes, such as a tax

on project notes, is not an exemption from transfer taxes as

well, because a transfer tax is not a property tax even when

the transfer is of property.”    741 F.3d at 800. “Had the

Supreme Court meant to hold that the term „all taxation‟

means just property taxation – a very strange reading,

equivalent to interpreting „all soup‟ to mean „all lobster




                                24
bisque‟ – it would have had to overrule [Bismarck]. . . . Wells

Fargo does not even cite Bismarck.” Id. Similarly, in County

of Oakland v. Federal Housing Finance Agency, the Sixth

Circuit reversed the only court in the country to have agreed

with Appellants‟ argument. 716 F.3d 935, 938 n.5 (6th Cir.

2013), rev’g 871 F. Supp. 2d 662 (E.D. Mich. 2012). The

Sixth Circuit held that Bismarck controlled, and that

Appellants‟ “argument would require us to stretch Wells

Fargo beyond its clear language.” Id. at 943.1 The Eighth

Circuit has ruled likewise. See Hennepin Cnty., 742 F.3d at


       1
         We also note the Sixth Circuit‟s observation that
Appellants‟ argument would lead to absurd results. As noted
supra, there are only three types of direct taxes: capitations,
and taxes on real and personal property. “The transfer taxes
here are clearly not capitations, and the statutes here
separately provide an exclusion for taxes directly on real
property . . .[;] the only direct tax remaining would be a tax
on personal property.” Id. at 943-44. It would be absurd for
Congress to “exempt [the Enterprises] from „all taxation‟ if it
only meant they were exempt from personal property taxes.
This cannot be correct and this conclusion is not supported by
the plain language of the statute.” Id. at 944.




                              25
822 (“We disagree with Hennepin County‟s argument that . . .

[Wells Fargo] limited the meaning of „all taxation‟ in an

exemption statute to mean only „all direct taxation‟”) (citation

omitted; emphasis in original).2

       Appellants‟ argument is fundamentally incompatible

with the statutory text. Accordingly, we will join our sister

circuits, interpret the phrase “all taxation” to mean precisely

what it says, and hold that the Enterprises are statutorily

exempt from paying state and local real estate transfer taxes.

                                  B.

       Before     turning    to        Appellants‟   constitutional

arguments, we pause briefly to consider their alternative

       2
         The Fourth Circuit has also rejected an attempt to
force the Enterprises to pay real estate transfer taxes.
However, the court in Montgomery County, Maryland v.
Federal National Mortgage Association, did not consider the
“all taxation” question. Rather, it considered only whether
the real estate transfer taxes fell into the real property carve-
out, and whether the Enterprises‟ exemptions were
constitutional as applied to the transfer taxes. See generally
740 F.3d 914 (4th Cir. 2014).




                               26
statutory argument. They contend that even if the transfer

taxes fall within the scope of “all taxation,” the Enterprises

are still not exempt because the transfer taxes fall within the

exception for taxes on real property. We disagree.

       As we previously noted, the Enterprises‟ statutory

exemption from all taxation contains a single exception – they

are not exempt from state and local taxes on real property. 12

U.S.C. § 1723a(c)(2) (Fannie Mae); id. § 1452(e) (Freddie

Mac); id. § 4617(j)(2) (FHFA). Appellants posit that the

transfer taxes are effectively taxes on real property because

under Pennsylvania law an owner cannot perfect an interest in

real property until the deed is recorded and the transfer taxes

paid. Appellants‟ Br. at 25.3

       We reject this argument as foreclosed by both United

States Supreme Court and Pennsylvania Supreme Court


       3
       Appellants do not make a similar argument under
New Jersey law.




                                27
precedent, and as manifestly contrary to the well-recognized

difference between direct and indirect taxes (the very

difference, indeed, that Appellants rely upon so heavily in

their principal statutory argument).      In Wells Fargo, the

Supreme Court recognized “the distinction between an excise

tax, which is levied upon the use or transfer of property even

though it might be measured by the property‟s value, and a

tax levied on the property itself.” 485 U.S. at 355. The

Pennsylvania real estate transfer tax is an excise tax because

it “is not a tax on the real estate itself . . . [but a] tax [on]

certain transactions pertaining to real estate.” Sablosky v.

Messner, 372 Pa. 47, 50 (1952) (discussing a prior version of

the Pennsylvania transfer tax).

       Appellants attempt to blur this clear distinction by

arguing that the transfer taxes amount to direct real property

taxes because they are calculated by reference to the value of

the property, and because failure to pay the tax can result in




                               28
the creation of a lien on the property.        We find neither

contention persuasive.       With respect to the former, the

Supreme Court rejected a similar argument in Southern

Railway Co. v. Watts, recognizing that “a privilege tax is not

converted to a property tax because it is measured by the

value of the property.” 260 U.S. 519, 530 (1923) (emphasis

added). With respect to the latter, the argument proves too

much. Under Pennsylvania law, an individual‟s failure to pay

the transfer tax results in the creation of a lien in favor of the

affected local government on all of the individual‟s property

– both real and personal. See 72 Pa. Cons. Stat. Ann. § 8110-

D. By Appellants‟ logic, then, the transfer tax is a direct tax

on both real property and personal property.         To see the

absurdity of this reading, one need only consider that the

United States may place a lien on a delinquent taxpayer‟s

home for failure to pay income taxes, but that does not

transform the federal income tax into a tax on real property.




                               29
See 26 U.S.C. § 6321 (“If any person liable to pay any tax

neglects or refuses to pay the same after demand, the amount .

. . shall be a lien in favor of the United States upon all

property and rights to property, whether real or personal,

belonging to such person.”).

      The transfer taxes are an excise tax, not a direct tax on

real estate, and therefore are not within the scope of the

exception. Accord Montgomery Cnty., 740 F.3d at 919-21.

                               C.

      We turn now to Appellants‟ constitutional arguments.

They offer two: first, that as applied to state and local real

estate transfer taxes, the Enterprise exemptions exceed

Congress‟s power under the Commerce Clause; and second,

that by requiring state and local governments to record deed

transfers at no cost, Congress has engaged in an

unconstitutional   commandeering       under     the    Tenth

Amendment. We find neither argument persuasive.            But




                               30
before proceeding to the merits, we first consider Appellants‟

contention that we should review the constitutionality of the

exemptions under heightened scrutiny.

                              1.

       Ordinarily, we review the constitutionality of social or

economic legislation under a deferential rational basis

standard of review. See Brian B. ex rel. Lois B. v. Commw. of

Pa. Dep’t of Educ., 230 F.3d 582, 586 (3d Cir. 2000).

Appellants, however, argue that we should depart from that

practice and apply some (undefined) manner of heightened

scrutiny to the exemptions because they place a burden on the

ability of the states to collect taxes. We are not persuaded by

Appellants‟ argument.

       The Supremacy Clause provides that the laws of the

United States “shall be the supreme Law of the Land . . . any

Thing in the Constitution or Laws of any State to the contrary

notwithstanding.” U.S. Const. art. VI., cl. 2. Where state and




                              31
federal laws conflict, the state law is “without effect.”

Mutual Pharm. Co., Inc. v. Bartlett, --- U.S. ---, 133 S. Ct.

2466, 2472-73 (2013). Appellants‟ assertion that a state‟s

taxing authority “stands on equal footing with” Congress‟s

power under the Commerce Clause, see Appellants‟ Br. at 30,

was flatly rejected by the Supreme Court nearly 200 years

ago:

       It has been contended, that this construction of
       the power to regulate commerce, as was
       contended in construing the prohibition to lay
       duties on imports, would abridge the
       acknowledged power of a State to tax its own
       citizens, or their property within its territory.
       We admit this power to be sacred; but cannot
       admit that it may be used so as to obstruct the
       free course of a power given to Congress. We
       cannot admit, that it may be used so as to
       obstruct or defeat the power to regulate
       commerce. It has been observed, that the
       powers remaining with the States may be so
       exercised as to come in conflict with those
       vested in Congress. When this happens, that
       which is not supreme must yield to that which is
       supreme. . . . It results, necessarily, from this
       principle, that the taxing power of the States
       must have some limits. It cannot reach and




                              32
      restrain the action of the national government
      within its proper sphere. . . . It cannot interfere
      with any regulation of commerce.

Brown v. Maryland, 25 U.S. (12 Wheat.) 419, 448-49 (1827)

(Marshall, C.J.) (paragraph break omitted; emphasis added);

see also DeKalb County, 741 F.3d at 801 (rejecting the

argument pressed here by Appellants as foreclosed by Brown

and “an unbroken line of decisions since”).       More recent

precedent confirms that Congress may constitutionally

supersede state tax laws as a rational part of an interstate

regulatory regime. See, e.g., CSX Transp., Inc. v. Ga. State

Bd. of Equalization, 552 U.S. 9, 20-22 (2007) (recognizing

that a federal statute prohibits states from imposing certain

taxes on railroads); Exxon Corp. v. Hunt, 475 U.S. 355, 376

(1986) (holding that a federal environmental statute

preempted New Jersey‟s ability to impose certain taxes); Ariz.

Pub. Serv. Co. v. Snead, 441 U.S. 141, 149-50 (1979)

(holding that, because “Congress had a rational basis” for




                              33
finding that a state tax interfered with interstate commerce, it

was within the power of Congress to “select[] a reasonable

method to eliminate that interference”).     As Judge Posner

succinctly stated, “[n]o provision of the Constitution insulates

state taxes from federal powers granted by the Constitution,

which include of course the power of Congress „to regulate

Commerce with foreign Nations, and among the several

States‟. . . .” DeKalb County, 741 F.3d at 801 (quoting U.S.

Const. art. I, § 8, cl. 3).

        It is true, as Appellants suggest, that the Supreme

Court has respected the authority to tax as a critical

component of state sovereignty.          But the Court has

manifested that respect not by placing state taxation power on

an equal constitutional plane with Congress‟s commerce

power (or any other enumerated power), but by requiring that

Congress speak clearly when it intends to exercise its lawful

authority under the Supremacy Clause to preempt traditional




                              34
state powers. See, e.g., Dep’t of Rev. of Or. v. ACF Indus.,

Inc., 510 U.S. 332, 345 (1994) (“When determining the

breadth of a federal statute that impinges upon or pre-empts

the States‟ traditional powers, we are hesitant to extend the

statute beyond its evident scope. We will interpret a statute to

pre-empt the traditional state powers only if that result is „the

clear and manifest purpose of Congress.‟” (citations

omitted)). Our general reluctance to hold traditional state

powers preempted is an interpretive principle that guides how

we construe statutes, not a heightened constitutional standard

of review. Accordingly, we review Congress‟s action here

under the rational basis standard of review.

                               2.

       Our national Government is one of enumerated

powers, and accordingly “[e]very law enacted by Congress

must be based on one or more of those powers.” United

States v. Comstock, 560 U.S. 126, 133 (2010) (quoting United




                               35
States v. Morrison, 529 U.S. 598, 607 (2000) (internal

quotation marks omitted)).        Congress has the power to

“regulate Commerce with foreign Nations, and among the

several States . . . .” U.S. Const. art. I, § 8, cl. 3. Through the

Necessary and Proper Clause, Congress can exercise its

commerce authority by “enact[ing] laws that are „convenient,

or useful‟ or „conducive‟ to the authority‟s „beneficial

exercise.‟” Comstock, 560 U.S. at 133-34. “„Let the end be

legitimate, let it be within the scope of the constitution, and

all means which are appropriate, which are plainly adapted to

that end, which are not prohibited, but consist with the letter

and spirit of the constitution, are constitutional.‟” Id. at 134

(quoting McCulloch v. Maryland, 4 Wheat. 316, 421 (1819)).

Put simply, a statute is “Necessary and Proper” if it

“constitutes a means that is rationally related to the

implementation of a constitutionally enumerated power.” Id.

(citing Sabri v. United States, 541 U.S. 600, 605 (2004)).




                                36
       The Commerce Clause authorizes Congress to regulate

“the channels of interstate commerce, persons or things in

interstate commerce, and those activities that substantially

affect interstate commerce.” Nat. Fed’n of Indep. Bus. v.

Sebelius, 132 S. Ct. 2566, 2578 (2012) (quoting Morrison,

529 U.S. at 609) (internal quotation marks omitted). This

case implicates Congress‟s power to regulate those activities

that substantially affect interstate commerce, a power that

“can be expansive.” Id. The Supreme Court has “firmly

establishe[d]” that Congress has the authority under the

Commerce Clause to regulate activities purely local in nature,

so long as they form “part of an economic „class of activities‟

that have a substantial effect on interstate commerce.”

Gonzales v. Raich, 545 U.S. 1, 17 (2005) (emphasis added).

       In evaluating whether a statute is valid under the

Commerce Clause, our “task . . . is a modest one.” Id. at 22.

We need only determine whether Congress had a rational




                              37
basis for determining that the regulated activity, in the

aggregate, substantially affects interstate commerce.      Id.

(citing United States v. Lopez, 514 U.S. 549 (1995); Hodel,

452 U.S. at 276-80; Perez v. United States, 402 U.S. 146,

155-56 (1971); Katzenbach v. McClung, 379 U.S. 294, 299-

301 (1964); Heart of Atlanta Motel, Inc. v. United States, 379

U.S. 241, 252-53 (1964)).     “That the regulation ensnares

some purely intrastate activity is of no moment.” Id.

      Congress created the Enterprises to establish and

stabilize a nationwide secondary market in home mortgages

and to increase the supply of mortgage lending capital. See

12 U.S.C. § 1716 (Fannie Mae); id. § 1451 note (Freddie

Mac). Fannie and Freddie both were “tasked by Congress

with buying mortgages from banks that had made mortgage

loans, thus pumping money into the banking industry that

could be used to make more such loans.” DeKalb County,

741 F.3d at 797. Congress could rationally have believed that




                              38
exempting the Enterprises from the burden of state and local

taxation would allow them to more efficiently pursue their

directives. Reducing the transaction costs that the Enterprises

incur in the course of buying and selling mortgages would

free up liquidity to purchase more of them. And the savings

are not inconsequential. The Delaware County Appellants

alleged that for the fiscal year ending in June 2011, the state

of Pennsylvania collected over $279 million in real estate

transfer taxes. Although Appellants have not alleged a dollar

amount that Fannie and Freddie failed to pay, it can hardly be

gainsaid that it is a substantial sum. It strains credulity to

argue that the transfer taxes, aggregated nationally, do not

substantially affect “the home mortgage market[, which] is

nationwide, and indeed worldwide, with home mortgages

being traded in vast quantities across state lines.” Id. at 11.

       Appellants cite Lopez and Morrison in an effort to

show that Congress here exceeded the bounds of the




                               39
Commerce Clause by seeking to regulate purely local activity,

but neither case advances their argument. In Lopez, the Court

struck down a federal statute making it a crime to possess a

firearm in a school zone. 514 U.S. at 551. Recognizing first

that it had “upheld a wide variety of congressional Acts

regulating intrastate economic activity” that substantially

affected interstate commerce, the Court held the statute

unconstitutional because “by its terms [it] has nothing to do

with „commerce‟ or any sort of economic enterprise, however

broadly one might define those terms.” Id. at 561. By the

same token, the Morrison Court struck down a statute

creating a civil damages remedy under the Violence Against

Women Act because “[g]ender-motivated crimes of violence

are not, in any sense of the phrase, economic activity.” 528

U.S. at 613.     The lesson to be drawn from Lopez and

Morrison is that whether the activity is economic in nature is

central   to   our   analysis:    “Where   economic   activity




                                 40
substantially   affects   interstate   commerce,     legislation

regulating that activity will be sustained.” Id. at 610 (quoting

Lopez, 514 U.S. at 560 (internal quotation marks omitted)).

       Appellants attempt to shift the analysis away from the

obviously economic nature of the secondary mortgage market

by arguing that the collection of taxes is not economic

activity but rather “[t]he sovereign right of states.”

Appellants‟ Br. at 34. We find this argument unpersuasive.

The transfer tax exemptions aid the Enterprises in regulating

the secondary mortgage market, which is clearly of an

economic nature. As previously discussed, considerations of

state sovereignty yield under the Supremacy Clause.

Appellants simply have no support for the notion that

congressional preemption of state taxation as a rational part of

an interstate regulatory regime is verboten. Accordingly, we

hold that Congress acted well within the bounds of the

Commerce Clause when it exempted the Enterprises from




                              41
paying state and local real estate transfer taxes.4

                                3.

       In a single paragraph appended to their Commerce

Clause argument, Appellants contend that by requiring state

and local governments to register deed transfers involving the

Enterprises at no cost, Congress has violated the anti-

commandeering principle of the Tenth Amendment.           This

argument is frivolous.

       Only two Supreme Court cases have found a federal

statute to unlawfully commandeer state government actors.

       4
         The parties debated at some length in their briefs
whether the Enterprises are federal instrumentalities for
purposes of tax immunity and whether it was necessary for us
to reach that question. It is, of course, axiomatic that the
States may not tax an organ of the federal government. See
McCulloch v. Maryland, 4 Wheat. 316, 436-37 (1819).
However, because we find that Congress acted
constitutionally in extending statutory tax immunity to the
Enterprises, we need not reach the question of whether they
are also entitled to constitutional immunity as
instrumentalities of the United States. See First Agric. Nat’l
Bank of Berkshire Cnty. v. State Tax Comm’n, 392 U.S. 339,
340-41, 345 (1968).




                               42
In Printz v. United States, the Supreme Court invalidated a

federal statute requiring state and local law enforcement

officers to perform background checks on prospective

handgun purchasers, holding that the Tenth Amendment

precludes Congress from commanding state executive

officers to administer or enforce a federal regulatory scheme.

521 U.S. 898, 904, 932-33 (1997). In New York v. United

States, 505 U.S. 144, 149-54 (1992), the Court considered a

federal regulatory regime involving the disposal of low-level

radioactive waste by the states. One aspect of the regime

required states to take title to the waste if they had not

arranged for disposal by a specified date. Id. The Court

struck that provision down because it required states either to

enact a regulatory regime of their own, or expend resources in

taking title to the radioactive waste. Id. at 176. Neither case

bears the slightest resemblance to the situation before us.

       The Enterprise exemptions do not run afoul of Printz




                              43
or New York for the simple reason that they do not “issue

directives requiring the States to address particular problems,

nor command the States‟ officers . . . to administer or enforce

a federal regulatory program.”      Nat’l Collegiate Athletic

Ass’n v. Governor of New Jersey, 730 F.3d 208, 229 (3d Cir.

2013) (quoting Printz, 521 U.S. at 935) (internal quotation

marks omitted). The anti-commandeering principle does not

“suspend[] the operation of the Supremacy Clause on

otherwise valid laws.” Id. at 230. Rather than impose an

affirmative obligation on state or local officials, the

exemptions simply preclude them from imposing the transfer

taxes on the Enterprises. A state official‟s compliance with

federal law and non-enforcement of a preempted state law –

as required by the Supremacy Clause – is not an

unconstitutional commandeering.

                             IV.

       We conclude that the statutory language “all taxation”




                              44
includes within its scope state and local real estate transfer

taxes and that the carve-out for real property taxation does not

apply to the transfer taxes. We further hold that Congress

was within its constitutional authority to grant the Enterprises

such immunity. Our decision is in accord with each Court of

Appeals to have addressed these issues. The orders of the

District Courts dismissing Appellants‟ complaints are

affirmed.




                              45